— Appeal by the defendant, as limited by his motion, from two sentences of the Supreme Court, Kings County (G. Aronin, J.), both imposed December 3, 1986, the sentences being (1) an indeterminate term of imprisonment of 5 to 10 years upon his conviction, after his plea of guilty, to criminal possession of a weapon in the second degree under indictment No. 7733/85, to run concurrently with (2) a second indeterminate term of imprisonment of 2Vz to 5 years, upon his conviction, after his plea of guilty, to attempted burglary in the second degree under indictment No. 8062/86, upon his adjudication as a second violent felony offender.
Ordered that the sentences are modified, as a matter of discretion in the interest of justice, to the extent of vacating the defendant’s adjudication as a second violent felony offender and adjudicating him a second felony offender; as so modified the sentences are affirmed.
As the People concede, the defendant was improperly adjudicated a second violent felony offender, and accordingly, his adjudication should be modified to reflect that he is only a second felony offender.
In light of the defendant’s specific request that we review *690his sentences rather than remit the matter for resentencing, we find, in the exercise of our discretion, that, under the circumstances, the sentences imposed, which are legally permissible sentences upon his conviction as a second felony offender, were appropriate. Mollen, P. J., Bracken, Brown and Kunzeman, JJ., concur.